Order entered August 2, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00382-CV

                               IN RE STANLEY NGO, Relator

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-00021

                                            ORDER
        In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable Lori Chrisman

Hockett, Judge of the 255th Judicial District Court, to VACATE her March 5, 2013 order

granting Mai Tran’s motion for partial summary judgment.

        Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of her order issued in compliance with this order.

        We ORDER that relator recover his costs of this original proceeding from real party in

interest.




                                                       /s/   MICHAEL J. O'NEILL
                                                             JUSTICE